Luke, J.
Proctor sued Wilkes upon a promissory note, and Wilkes filed a plea of partial failure .of consideration. Proctor recovered a judgment in a sum less than that sued for. A new trial was granted upon Proctor’s motion for a new trial. There was a second trial of the case, and he again recovered a judgment for less than the amount sued for. His motion for a new trial was again granted. After the granting of the new trial Proctor dismissed the suit.
The issues involved are moot, because the case is no longer pending in the superior court, and the writ of error must be dismissed. See Atlanta & West Point R. Co. v. Golightly, 148 Ga. 583 (1) (97 S. E. 516).

Writ of error dismissed.


Broyles, C. J., and Bloodworth, J., concur.